Citation Nr: 0906448	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  00-07 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for the residuals of 
cold injury of the feet.

2. Entitlement to service connection for gastroesophageal 
reflux disease to include as secondary to service-connected 
post-traumatic stress disorder.

3. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or based on housebound 
status. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and E. B. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1948 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2000, in June 2001, 
and in December 2006 of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

In May 2000, the Veteran appeared at a hearing before a 
Decision Review Officer.  
In June 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are in the Veteran's file.  

In February 2004, the Board remanded the case for additional 
development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2005, in writing, the Veteran withdrew the claim for 
increase for post-traumatic stress disorder.  

In May 2008, the RO granted service connection for tinnitus 
and for bilateral hearing loss. 


FINDINGS OF FACT

1. Residuals of cold injury of the feet are not currently 
shown.  

2. Gastroesophageal reflux disease is not affirmatively shown 
to have had onset during service; gastroesophageal reflux 
disease, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin; and 
gastroesophageal reflux disease is not caused by or made 
permanently worse by service-connected post-traumatic stress 
disorder. 

3. The Veteran's service-connected disabilities are: post-
traumatic stress disorder, rated 100 percent disabling; 
injury of the right calf with varicose veins, 10 percent 
disabling; tinnitus, 10 percent disabling; and bilateral 
hearing loss, noncompensably disabling. 

4. The physical and mental impairment resulting from the 
service-connected disabilities do not require that the 
Veteran needs regular care or assistance of another person; 
and the Veteran does not have a single service-connected 
disability rated at 100 percent plus separate disabilities 
rated as 60 percent disabling, or is he permanently 
housebound by reason of service-connected disabilities. 


CONCLUSIONS OF LAW

1. Residuals of cold injury of the feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008). 

2. Gastroesophageal reflux disease was not incurred in or 
aggravated by active service, and gastroesophageal reflux 
disease is not proximately due to or aggravated by service-
connected post-traumatic stress disorder.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008). 

3. The criteria for special monthly compensation based on the 
need for regular aid and attendance or based on housebound 
status have not been met.  
38 U.S.C.A. § 1114(l) and (s) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.350(b) and (i)(1) and (2), 3.352(a) (2008). 




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

On the claims of service connection, the RO provided post-
adjudication VCAA notice by letters, dated in June 2001, in 
July 2001, in March 2004, and in March 2006.  The Veteran was 
notified of the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was also notified 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim of service connection, 
except for secondary service connection, and the relative 
duties of VA and the claimant to obtain evidence); of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

As the VCAA notice did not include the type of evidence 
needed to substantiate the claim of secondary service 
connection for gastroesophageal reflux disease, the content 
of the notice was deficient.  The content error however was 
cured by actual knowledge on the part of the veteran, who in 
his notice of disagreement, in his substantive appeal, and in 
his testimony, argued that gastroesophageal reflux disease 
was caused by or aggravated by post-traumatic stress 
disorder, which are the elements needed to establish 
secondary service connection.  Also the veteran submitted 
medical evidence in support of the claim.  

As the content error did not affect the essential fairness of 
the adjudication, the purpose of the VCAA notice was not 
frustrated, and the presumption of prejudicial error is 
rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (VCAA notice error that does not affect the essential 
fairness of the adjudication is not prejudicial.).

As for the timing of the VCAA notice, the notice came after 
the initial adjudications and the timing did not comply with 
the requirement that the notice must precede the 
adjudications.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statement of the case, dated in May 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



On the claim for special monthly compensation, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
August 2006.  The Veteran was notified of the type of 
evidence needed to substantiate the claim of special monthly 
compensation based on aid and attendance, namely, service-
connected physical or mental incapacity, which requires care 
or assistance on a regular basis to protect a claimant from 
hazards or dangers incident to his daily environment.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claim of special monthly compensation based 
on housebound status, namely, a service-connected disability 
rated 100 percent and being permanently housebound by reason 
of service-connected disability or disabilities. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim of special monthly compensation and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the provisions for the effective date and 
the degree of disability assignable).

To the extent that the VCAA notice, pertaining to the 
effective date and the degree of disability assignable, was 
not provided as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  



The service treatment records could not be obtained and are 
presumed to have been destroyed in a fire in 1973 at the 
National Personnel Record Center in St. Louis, Missouri.  And 
there are no records from the Surgeon General's Office.  The 
RO has obtained VA records and private medical records and 
has afforded the Veteran VA examinations and obtained VA 
medical opinions. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).


Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such incurrence or aggravation in such service is of no 
consequence. 38 U.S.C.A. § 1154(b). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disability.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and the events of service.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996). 

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 
Temporary or intermittent flare-ups of symptoms do not 
constitute sufficient evidence to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
is permanently worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform to Allen, and other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.
1. Cold Injury 

Factual Background

The service treatment records are unavailable and are 
presumed to have been destroyed in a fire at the site where 
the records were maintained. 

Veteran testified that he had sustained a cold injury during 
the winter in 1953 in Korea. 

Private medical records show that in June 2000 for evaluation 
of numbness and tingling in the legs a vascular study 
revealed no significant peripheral vascular disease.  In 
September 2000, nerve conduction studies were consistent with 
generalized polyneuropathy with some features suggesting 
demyelination, that is, slowed conduction velocity in the 
right tibial nerve.  In October 2000, after a transient 
ischemic attack with numbness in the lower extremities, an 
ultrasound revealed mild bilateral carotid artery stenosis. 

In June 2003, a private physician stated that the Veteran 
sustained frostbite during service in Korea and that he had 
polyneuropathy, verified on nerve conduction studies. 

In June 2003, the Veteran testified that he was exposed to 
cold weather with temperatures of minus 25 degrees below zero 
in Korea during the Korean conflict, but he had been unaware 
that he had suffered frostbite although his feet were numb 
and he had an infected toenail.  He stated that after he 
returned home in 1954 a physician told him that he had poor 
circulation in his feet and toes. 

VA records show that in July 2004 a noninvasive arterial 
blood flow test was inconsistent with a normal resting 
vascular examination.  



On VA examination for cold injuries in January 2008, history 
included a cold injury during service in Korea.  There was no 
history of soft tissue loss or Raynaud's phenomenon, or 
hyperhidrosis.  The Veteran did have burning leg pain, which 
was worse at night.  There was a moderate degree of cold 
sensitivity in the affected area and tingling in the feet, 
but no swelling or muscle cramps after use.  There was no 
history of fungal infections, but there was a history of 
decreased sensation in the feet.  There was no history of 
abnormal color or skin breakdown or ulcerations.  There was 
no stiffness of the affected joints and no change in skin 
thickness of the affected areas.  X-rays revealed a minimal 
degree of degenerative osetoarthritic changes and bilateral 
plantar calcaneal spurs.  The results of a Doppler study in 
July 2004 and of nerve conduction studies in December 2004 
were noted and showed sensory and motor generalized 
polyneuropathy of a mixed and demyelinating pattern, which 
affected the lower extremities and sensory fibers.  

On VA examination for cold injuries in April 2008, the 
Veteran's file was reviewed by the examiner.  The examiner 
noted a history of dementia, post-traumatic stress disorder, 
vertebroplasty for spinal degenerative joint disease, 
peripheral neuropathy due to elevated levels of lead and B-12 
deficiency, aortic value insufficiency, gastroesophageal 
reflux disease, sleep apnea, and vertigo.  

The Veteran stated that he was exposed to the cold, minus 25 
degrees, in 1953 in Korea and that since service he had a 
progressive weakness and decreased sensation in a stocking-
glove distribution of the lower legs.  He did not describe 
any cold intolerance, such as Raynaud's phenomenon, and he 
actually had minimal feelings of cold, but he stated that his 
wife and others have noted that his lower extremities were 
cold to touch.  He did not describe any claudication symptoms 
or rest-pain symptoms that required dangling of his leg over 
the bed.  The reports of past Doppler and nerve conduction 
studies were reviewed.  

On physical examination, the Veteran had bounding pulses in 
the lower extremities and excellent capillary refill without 
dependent rubor or sequelae of ischemic disease.  He had no 
skin loss or toe loss of the lower extremities.  

Neurologic evaluation was normal, except for a lack of 
sensation in the lower extremities.  The skin changes were 
symmetrical without evidence of degloving scarring that would 
occur if there had been a full thickness skin graft.  The 
examiner noted that sequential electromyograms and nerve 
conduction velocity studies have shown generalized lower 
extremity peripheral neuropathy.  

The diagnoses were no objective findings to support 
significant peripheral arterial disease or residuals of 
frostbite (cold injury); lower extremity varicose veins 
(service-connected); and generalized lower extremity 
polyneuropathy.  The examiner explained that the Veteran had 
a history of possible frostbite exposure in 1953 and that the 
Veteran had no significant vascular disease, because he had 
bounding pulses and no evidence of microvascular disease.  
The examiner stated that after a review of the literature for 
frostbite (cold injury) he found no sequelae of significant 
frostbite (cold) injury, such as loss of toes or skin or 
Raynaud's disease, hyperhidrosis, abnormal color changes of 
vasospasm, cold sensitivity, or tremor which could be part of 
long-term sequelae.  

Analysis 

Where as here the service treatment records are unavailable, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Veteran asserts that he sustained a cold injury in 1953 
in Korea. 

With regard to the question of an in-service cold injury, the 
record shows that the Veteran is service-connected for post-
traumtic stress disorder, in part, due to a combat stressor.  

Pursuant to 38 U.S.C.A § 1154(b), in the case of a combat 
veteran, VA shall accept as sufficient proof of service-
connection of any injury alleged to have been incurred in 
service, satisfactory lay evidence of service incurrence, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service. 
However, 38 U.S.C.A. § 1154(b) does not establish service 
connection for a combat veteran.  The provisions of 
38 U.S.C.A. § 1154(b) aid a combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. A veteran must still generally establish 
his claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
the event in service.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

In this case, in the absence of the service treatment 
records, the Board finds that the Veteran's lay testimony 
about exposure to the cold in Korea in 1953 credible and 
consistent with the circumstances, conditions, or hardships 
of service in Korea and sufficient evidence of an in-service 
cold injury. 

Although the Veteran suffered a cold injury during service, 
this alone is not enough to establish service connection. 
There must be a current disability resulting from the 
condition documented during service.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997). 

In statements and in testimony, the Veteran associates his 
current problems of the feet to the cold injury during 
service, although the veteran is competent to describe his 
exposure to the cold and the symptoms of a cold injury, where 
as here, residuals of cold injury are not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, evidence of an association or link between the cold 
injury in service and a current disability, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the claim 
that veteran has current residuals of a cold injury of the 
feet related to a cold injury in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for the medical evidence of record, addressing a current 
diagnosis and medical causation, in a statement in June 2003, 
a private physician stated that the Veteran sustained 
frostbite during service in Korea and that he had 
polyneuropathy.  The statement has no probative value on the 
question of current residuals of cold injury because the 
statement is unenhanced by any additional medical comment 
that directly relates frostbite (cold injury) to 
polyneuropathy.   LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (Information unenchanced by any additional medical 
comment is not competent medical evidence).  

And to the extent, such a direct relationship is implied, the 
Board finds that such a mere conclusion is insufficient to 
allow the Board to make an informed decision as to the weight 
to assign to the medical statement.  Stefl v. Nicholson, 21 
Vet. App. 120, 125 (2007).  

For these reasons, the Board rejects the private physician's 
statement as competent medical evidence on the question of 
whether the Veteran has current residuals of cold injury of 
the feet.  

The only other medical evidence, addressing a current 
diagnosis and medical causation, is the medical opinion of a 
VA examiner, who, after a review of the record, referred to 
the Veteran's history during service of exposure to the cold, 
minus 25 degrees, in 1953 in Korea, and a history since 
service of progressive weakness and decreased sensation in a 
stocking-glove distribution of the lower legs, as well as, a 
history of peripheral neuropathy due to elevated levels of 
lead and B-12 deficiency and aortic value insufficiency and 
the reports of past Doppler and nerve conduction studies, 
found no objective findings to support significant peripheral 
arterial disease or residuals of frostbite (cold injury). 

The examiner relied on clinical finds of bounding pulses in 
the lower extremities and excellent capillary refill without 
dependent rubor or sequelae of ischemic disease or skin 
changes.  The VA examiner explained that after a review of 
the literature for frostbite, he found no sequelae of 
significant frostbite (cold) injury, such as loss of skin or 
Raynaud's disease, hyperhidrosis, abnormal color changes of 
vasospasm, cold sensitivity, or tremor which could be part of 
long-term sequelae.  

The Board finds the VA examiner's medical opinion highly 
probative on the question of whether the Veteran currently 
has residuals of cold injury to the feet, which is evidence 
against the claim, because the opinion was based upon 
sufficient facts or data in the record, the opinion was the 
product of a review of the relevant history provided by the 
Veteran and the medical evidence of record, the opinion was 
based on physical findings, including diagnostic testing, and 
a review of the medical literature on cold injuries, and the 
VA examiner provided a detailed rationale to support the 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  



In the absence of proof of a current diagnosis of residuals 
of cold injury of the feet, there can be no valid claim for 
service connection and the Veteran's assertion of continuity 
of symptoms under 38 C.F.R. § 3.303(b) also fails.   Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the Board may consider only independent, competent medical 
evidence to support its findings on questions of a medical 
diagnosis, which is not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, and as there is no favorable, 
competent medical evidence of a current diagnosis of 
residuals of cold injury of the feet, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

2. Gastroesophageal Reflux Disease

Factual Background 

The service treatment records are unavailable and are 
presumed to have been destroyed in a fire at the site where 
the records were maintained.

After service, in August 2000, a private physician stated 
that the Veteran had gastroesophageal reflux disease, which 
was more likely than not aggravated by post-traumatic stress 
disorder.  

On VA examination in December 2000, the VA examiner noted a 
history of dilatations for gastroesophageal reflux disease.  
The diagnosis was severe gastroesophageal reflux disease, 
which had been present for nearly 40 years, but had started a 
good ten years after service and was not related to military 
service.  In an addendum in March 2001, the VA examiner 
expressed the opinion that it was not likely that 
gastroesophageal reflux disease was secondary to service-
connected post-traumatic stress disorder because post-
traumatic stress disorder had not been 


linked to the development of gastroesophageal reflux disease 
and that the presence of post-traumatic stress disorder might 
alter the perception of symptoms of gastroesophageal reflux 
disease, but gastroesophageal reflux disease was not due to 
post-traumatic stress disorder.  

In June 2003, the Veteran testified that a doctor had told 
him that it was possible that post-traumatic stress disorder 
caused gastroesophageal reflux disease.  The Veteran also 
testified that another doctor had stated that 
gastroesophageal reflux disease was related to the post-
traumatic stress disorder.  

On VA examination in May 2004, it was noted that in April 
2004 an upper gastrointestinal series revealed 
gastroesophageal reflux disease.  After reviewing the record, 
the VA examiner expressed the opinion that the post-traumatic 
stress disorder had probably aggravated the Veteran's 
gastroesophageal reflux disease, especially with insomnia and 
multiple sleep disturbances when he laid flat, which 
increased the severity of the reflux. 

On VA gastrointestinal examination in January 2008, history 
included post-traumatic stress disorder, affected the 
Veteran's sleep pattern, memory, and communication skills, 
and a history of gastroesophageal reflux disease with 
regurgitation immediately after eating and when lying down to 
sleep, which had required dilatation twice and later a 
fundoplication in September 2001.  The examiner expressed the 
opinion that there was no permanent increase in the severity 
of the gastroesophageal reflux disease because of service-
connected post-traumatic stress disorder.  

Analysis 

Where as here the service treatment records are unavailable, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  



There is no competent medical evidence that relates 
gastroesophageal reflux disease to any other injury, disease, 
or event of service origin or that gastroesophageal reflux 
disease is actually caused by service-connected post-
traumatic stress disorder. 

The Veteran does asserts that gastroesophageal reflux disease 
was aggravated by service-connected post-traumatic stress 
disorder.  

In statements and in testimony, the Veteran asserted that 
gastroesophageal reflux disease was aggravated by 
service-connected post-traumatic stress disorder. Although 
the veteran is competent to describe the symptoms of 
gastroesophageal reflux disease, where as here, there is a 
question of medical causation, that is, evidence of an 
association or link between gastroesophageal reflux disease 
and service-connected post-traumatic stress disorder, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

To the extent that the Veteran associates gastroesophageal 
reflux disease with service-connected post-traumatic stress 
disorder, as a lay person, the Veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.

As for the Veteran's testimony that a doctor had told him 
that it was possible that post-traumatic stress disorder 
caused gastroesophageal reflux disease and that that another 
doctor had stated that gastroesophageal reflux disease was 
related to the post-traumatic stress disorder, what a 
physician purportedly said, is medical hearsay evidence and 
is too attenuated and inherently unreliable to constitute 
medical evidence and the Board rejects the statement as 
favorable medical evidence. Robinette v. Brown, 8 Vet. App. 
69 (1995). 

For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the claim 
that gastroesophageal reflux disease was aggravated by 
service-connected post-traumatic stress disorder.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for the medical evidence of record, in August 2000, a 
private physician stated that the Veteran had 
gastroesophageal reflux disease, which was more likely than 
not aggravated by post-traumatic stress disorder.  A mere 
conclusion statement by a physician is insufficient to allow 
the Board to make an informed decision as to the weight to 
assign to the medical statement.  Stefl v. Nicholson, 21 Vet. 
App. 120, 125 (2007).  

For these reasons, the Board rejects the private physician's 
statement as competent medical evidence on the question of 
whether gastroesophageal reflux disease was aggravated by 
service-connected post-traumatic stress disorder. 

On VA examination in May 2004, the VA examiner expressed the 
opinion that the post-traumatic stress disorder had probably 
aggravated the Veteran's gastroesophageal reflux disease, 
especially with insomnia and multiple sleep disturbances, 
which increased the severity of the reflux.  The medical 
opinion is inadequate because the opinion did not clearly 
address aggravation in the context of whether there was a 
permanent increase in the underlying condition as opposed to 
a temporary increase in symptoms and the Board is left to 
rely on its lay opinion, which the Board can not do.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board may only consider independent medical evidence and may 
not substitute its own medical opinion). 

Because the VA examination in May 2004 was inadequate, the RO 
afforded the Veteran another VA examination.  In that 
examination in January 2008, the VA examiner noted the 
Veteran's history of post-traumatic stress disorder that 
affected his sleep pattern and a history of gastroesophageal 
reflux disease with regurgitation immediately after eating 
and when lying down to sleep.  

The VA examiner expressed the opinion that there was no 
permanent increase in the severity of the gastroesophageal 
reflux disease following surgery in 2001 because of 
service-connected post-traumatic stress disorder.  This 
evidence opposes, rather than supports, the claim, and is the 
only competent medical evidence addressing aggravation in the 
context of whether there was a permanent increase 
gastroesophageal reflux disease due to service-connected 
post-traumatic stress disorder as opposed to a temporary 
increase in symptomatology.  

As the Board may consider only independent, competent medical 
evidence to support its finding on a question of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as the preponderance of the evidence 
is against the claim for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b)

II. Special Monthly Compensation

Regulatory Criteria 

Under 38 U.S.C.A. § 1114(l) special monthly compensation is 
payable if a veteran is permanently bedridden or so helpless 
as to be in need of regular aid and attendance as a result of 
service-connected disability or disabilities.  

A veteran will be considered in need or regular aid and 
attendance if he establishes a factual need for aid and 
attendance under the criteria set forth at 38 C.F.R. § 3.352.  

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  

It is only necessary that the evidence establish that a 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  

Under 38 U.S.C.A. 1114(s) and 38 C.F.R. § 3.350(i)(1) and 
(2), special monthly compensation is payable where a veteran 
has a single service-connected disability rated as 100 
percent and (1) has additional service-connected disability 
or disabilities  independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected  disability or disabilities.  This 
requirement is met when a veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises.  

Factual Background 

The Veteran's service-connected disabilities are: post-
traumatic stress disorder, rated 100 percent disabling; 
injury of the right calf with varicose veins, 10 percent 
disabling; tinnitus, 10 percent disabling; and bilateral 
hearing loss, noncompensably disabling.

On evaluation in March 2006, the diagnoses were lumbar 
spondylosis, peripheral neuropathy, hypertension, and 
cardiomyopathy.  The physician reported that the Veteran was 
able to walk 30 feet with a cane, care for the needs of 
nature, feed and bathe himself, get out of bed, and go out 
for brief excursions, but he was unable to drive a vehicle or 
travel or cook for himself and he needed help to dress and he 
could not be left alone at home.  

On VA examination in October 2007 for aid and attendance or 
housebound, the examiner reported that the Veteran was not 
permanently bedridden and he could travel beyond his 
residence, when accompanied by a family member, and he did go 
to medical appointments, but otherwise he stayed at home, 
where he read the paper, collected the mail, and moved around 
his house.  As to the ability to protect himself from daily 
hazards or dangers, he had episodes of dizziness, affecting 
his balance and ability to walk.  He had moderate memory 
loss.  He was unable to dress himself and he had difficulty 
with personal hygiene.  

On physical examination, the Veteran's gait was antalgic.  He 
could walk with a cane.  He had some limitation of motion of 
the cervical and thoracolumbar segments of the spine. There 
was mild to moderate impairment of strength and coordination 
of the upper extremities.  The diagnoses were dementia, 
peripheral neuropathy, sensorineural hearing loss, post-
traumatic stress disorder, and degenerative joint disease of 
the cervical and lumbar segments of the spine.  

The examiner expressed the opinion that the Veteran was not 
capable of managing his personal financial affairs due to 
having a poor memory.  

On VA psychiatric examination in August 2008, addressing the 
claim for special monthly compensation, there was no history 
of psychiatric hospitalization.  The examiner noted that the 
symptoms of post-traumatic stress disorder have been stable.  
History included three mini-strokes and symptoms of 
Alzheimer's.  



The VA examiner noted that the Veteran has been married for 
30 years, that he attended a service organization meeting 
once a month, that he tried to garden a bit, and that he 
watched television and read the paper.  There was no history 
of suicide attempts or of violence.  He was stable as to his 
psychosocial functioning.  

On mental status evaluation, the Veteran was described as 
neatly groomed and appropriately dressed.  His psychomotor 
activity, speech, and thought processes and content were 
unremarkable.  He was cooperative.  His affect was 
constricted.  His mood was depressed.  As to judgment, he 
understood the outcome of his behavior.  He had some insight.  
He had some sleep impairment, having no problem falling 
asleep but having a problem staying asleep.  He had no 
inappropriate behavior, homicidal or suicidal thoughts.  He 
had fair impulse control.  He was able to maintain at least a 
minimum of personal hygiene.  As to problems with the 
activities of daily living, there were no problems with 
toileting, grooming, bathing or feeding himself, or dressing.  
He could mow the yard on a riding mower, but it took him a 
few days to do so.  He could drive, but he was afraid of 
getting lost if he was not accompanied by his wife.  He 
enjoyed gardening on a small scale. 

Also, the Veteran's recent and immediate memory were 
moderately impaired but his remote memory was normal.  He had 
recurrent and intrusive distressing recollections of in-
service traumatic events.  He had difficulty concentrating 
and was hyperviligant.  He did not know the amount of his VA 
benefit payments or the amount of his monthly bills.  He was 
not capable of handling his financial affairs.  His wife 
handled the bills because it was unlikely that he would be 
able to do so by himself.  It was reported that he had 
retired in 1983.  The diagnoses were post-traumatic stress 
disorder and dementia.  His social impairment was evidenced 
by limited social contacts and irritability with his wife. 

The examiner asked the Veteran how his post-traumatic stress 
disorder required aid and attendance and the Veteran did not 
offer a specific reason.  The veteran did state that he 
needed his wife because if he got lost she could help him.  
The examiner reported that this was more related to dementia 
than to post-traumatic stress disorder.  

In an addendum to the VA examination in August 2008, the VA 
examiner expressed the opinion that the Veteran's dementia 
was not caused by or the result of his post-traumatic stress 
disorder, that the Veteran's need for aid and attendance was 
due to the effects of dementia, which was not related to his 
service-connected post-traumatic stress disorder.  The 
examiner explained that the Veteran needed his wife to assist 
him because he feared getting lost, which is not associated 
with post-traumatic stress disorder, but is a symptom of 
dementia, and that he was less able to control his symptoms 
of post-traumatic stress disorder because of dementia. 

Analysis

The only service-connected disability affecting the Veteran's 
physical impairment is limited to the right calf, which is 
not shown to impact on his ability to dress himself, to keep 
himself ordinarily clean and presentable, to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness, to attend to the wants of nature, or to 
physically protect himself from the hazards or dangers 
incident to his daily environment such that he needs regular 
aid and attendance. 

It is not shown that tinnitus and bilateral hearing loss 
affects the Veterans' ability to dress himself, to keep 
himself ordinarily clean and presentable, to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness, to attend to the wants of nature, or to 
physically protect himself from the hazards or dangers 
incident to his daily environment such that he needs regular 
aid and attendance. 

The only service-connected disability affecting the Veteran's 
mental impairment is post-traumatic stress disorder, which is 
not shown to impact on his ability to dress himself, to keep 
himself ordinarily clean and presentable, to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness, to attend to the wants of nature, or to 
mentally protect himself from the hazards or dangers incident 
to his daily environment such that he needs regular aid and 
attendance. 



While the Veteran stated that he needed his wife because if 
he got lost she could help him, suggesting that he is 
mentally incapacitated.  The VA examiner, who evaluated the 
veteran, reported that the veteran's fear was more related to 
dementia than to post-traumatic stress disorder and that 
dementia was not caused by or the result of service-connected 
post-traumatic stress disorder. 

There is no evidence that the Veteran is bedridden due to 
service-connected post-traumatic stress disorder, an injury 
of the right calf with varicose veins, tinnitus, and 
bilateral hearing loss. 

For special monthly compensation based housebound status, 
while the Veteran has one disability rated 100 percent, he 
does not have additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability as the rating for injury of the right calf with 
varicose veins is 10 percent and the rating for tinnitus is 
10 percent and the rating for bilateral hearing loss is zero 
percent for a combined rating of 20 percent, which clearly 
does not equal disabilities independently rated at 60 percent 
to warrant housebound benefits under 38 C.F.R. § 3.350(i)(1).   

And lastly, as the Veteran does have one disability rated 100 
percent, the remaining question is whether the Veteran is 
permanently housebound by reason of service-connected 
disability or disabilities.  A veteran is "substantially 
confined" when he is restricted to his house except for 
medical treatment purposes and leaving one's house for 
medical purposes cannot, by itself, serve as the basis for 
finding that one is not substantially confined for purposes 
of housebound benefits.  38 C.F.R. § 3.350(i)(2); Howell v. 
Nicholson, 19 Vet. App. 535, 539-40 (2006).

There is no evidence that the Veteran is permanently 
housebound by reason of service-connected physical 
disabilities, namely, injury of the right calf with varicose 
veins, tinnitus, and bilateral hearing loss.  38 C.F.R. 
§ 3.350(i)(2). 



On VA examination in October 2007, the examiner reported that 
the Veteran could travel beyond his residence, when 
accompanied by a family member, and he did go to medical 
appointments, but otherwise he stayed at home, where he read 
the paper, collected the mail, and moved around his house.  

On VA psychiatric examination in August 2008, the examiner 
noted that the Veteran had a history of three mini-strokes 
and symptoms of Alzheimer's.  The examiner noted that the 
Veteran attended a service organization meeting once a month.  
As for problems with the activities of daily living, the 
Veteran could drive, but he was afraid of getting lost if he 
was not accompanied by his wife, which was related to 
dementia, a nonservice-connected disability. 

There is no evidence that the veteran is substantially 
confined to his house because of the mental impairment due to 
post-traumatic stress disorder.  38 C.F.R. § 3.350(i)(2).

For the reasons articulated, the preponderance of the 
evidence is against the claim of special monthly compensation 
based on aid and attendance or on housebound status and the 
benefit-of-the-doubt standard of proof does not apply. 


ORDER

Service connection for the residuals of cold injury of the 
feet is denied. 

Service connection for gastroesophageal reflux disease to 
include as due to service-connected post-traumatic stress 
disorder is denied.  

Special monthly compensation based on aid and attendance or 
on housebound status is denied.  

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


